BRANDYWINE REALTY TRUST

AMENDED AND RESTATED

EXECUTIVE DEFERRED COMPENSATION PLAN

(Adopted on December 19, 2006 and effective January 1, 2006)

 

 



--------------------------------------------------------------------------------



ARTICLE 1

PURPOSE

The Board of Trustees of Brandywine Realty Trust (the “Board”) adopted the
Brandywine Realty Trust Executive Deferred Compensation Plan (the “Plan”),
effective January 1, 2005 (the “Effective Date”). Effective March 31, 2006 (the
“Transfer Date”), all of the assets, liabilities and obligations under the
Prentiss Properties Executive Choice Share Deferral Plan, the Prentiss
Properties Executive Choice Deferred Compensation Plan, the Prentiss Properties
Executive Choice Deferred Compensation Plan for Trustees and the Prentiss
Properties Executive Choice Share Deferral Plan for Trustees, were assumed by
the Plan, and such Prior Plans were terminated. This amendment and restatement,
effective January 1, 2006 (the “Restatement Date”), also includes certain other
changes with respect to eligibility, share-based grants and diversification
rights, dividend allocations and other design and compliance changes.

Prior to the Effective Date, the Pre-2005 Brandywine Realty Trust Executive
Deferred Compensation Plan (the “Pre-2005 EDCP”) was in effect. In order to
preserve the favorable tax treatment available to deferrals under the Pre-2005
EDCP due to the American Jobs Creation Act of 2004, the regulations and Internal
Revenue guidance issued thereunder (collectively, the “AJCA”), the Board froze
the Pre-2005 EDCP with respect to amounts earned and vested on and after the
Effective Date. Amounts earned and vested prior to the Effective Date are and
will remain subject to the terms of the Pre-2005 EDCP.

All amounts earned and vested on and after the Effective Date are subject to the
terms of the Plan. The Plan retains many of the attributes of the Pre-2005 EDCP,
but is modified so as to achieve compliance with the requirements of the AJCA.
The Board reserves the right to amend the Plan, either retroactively or
prospectively, in whatever respect is required to achieve compliance with the
requirements of the AJCA.

-2-

--------------------------------------------------------------------------------



ARTICLE 2

DEFINITIONS

“Additional Company Contributions” are contributions credited to the
Participant’s Retirement Distribution Account by the Company pursuant to Section
4.6.

“Affiliate” means: (a) any firm, partnership, or corporation that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with Brandywine Realty Trust; (b) any other organization
similarly related to Brandywine Realty Trust that is designated as such by the
Board; and (c) any other entity 50% or more of the economic interests in which
are owned, directly or indirectly, by Brandywine Realty Trust.

“Beneficiary” means the person or persons designated as such in accordance with
Section 11.4.

“Board” means the Board of Trustees of Brandywine Realty Trust.

“Board Remuneration” means for any Trustee, for any Plan Year, the annual
retainer and Board meeting fees; provided that committee fees and informal Board
discussion fees shall not be “Board Remuneration;” provided further that such
remuneration shall not be eligible for Matching Contributions, Profit Sharing
Contributions, Supplemental Profit Sharing Contributions or Additional Company
Contributions.

“Change of Control” means a “Change in Control Event,” as defined in the AJCA,
with respect to Brandywine Realty Trust.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Brandywine Realty Trust Plan Committee, which shall
consist of at least one person, the member(s) of which shall be designated from
time to time by the President and Chief Executive Officer of Brandywine Realty
Trust and which may include the President and Chief Executive Officer.

“Company” means Brandywine Realty Trust and each such subsidiary, division or
Affiliate as may from time to time participate in the Plan by or pursuant to
authorization of the Board.

“Compensation” means, for any Eligible Employee, for any Plan Year, the
Participant’s total taxable income received from the Company with respect to
such Plan Year, including, but not limited to, base earnings, regular bonuses,
commissions and overtime, plus pre-tax contributions and elective contributions
that are not includible in gross income under section 125, 402(a)(8) or 402(h)
of the Code, and excluding income recognized in connection with share-related
options and payments, reimbursements and other expense allowances, fringe
benefits (cash and noncash), moving expenses, deferred compensation and welfare
benefits, as determined pursuant to guidelines established and revised by the
Plan Administrator from time to time and communicated to Eligible Employees.

-3-

--------------------------------------------------------------------------------



“Compensation Deferral” means that portion of Compensation or Board Remuneration
as to which a Participant has made an annual election to defer receipt until the
date specified under the In-Service Distribution Option, the Retirement
Distribution Option, the Flexible Distribution Option or the Deferred Board
Remuneration Option, as applicable.

“Compensation Limit” means the compensation limit of section 401(a)(17) of the
Code, as in effect on the first day of the Plan Year.

“Deferred Board Remuneration Account” means the Account maintained for a
Participant to which Compensation Deferrals are credited pursuant to the
Deferred Board Remuneration Option.

“Deferred Board Remuneration Option” means the Distribution Option pursuant to
which benefits are payable in accordance with Section 7.3.

“Disability” means a disability of an Employee or Trustee which renders such
Employee or Trustee unable to perform the full extent of his duties and
responsibilities by reason of his illness or incapacity which entitles that
Employee or Trustee to receive Social Security Disability Income under the
Social Security Act, as amended, and the regulations promulgated thereunder.

“Disabled” means having a Disability. The determination of whether a Participant
is Disabled shall be made by the Plan Administrator, whose determination shall
be conclusive; provided that,

(a) if a Participant is bound by the terms of an employment agreement between
the Participant and the Employer, whether the Participant is “Disabled” for
purposes of the Plan shall be determined in accordance with the procedures set
forth in said employment agreement, if such procedures are therein provided; and

(b) a Participant bound by such an employment agreement shall not be determined
to be Disabled under the Plan any earlier than he would be determined to be
disabled under his employment agreement; provided that, a Participant may not be
determined to be Disabled unless such Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of disability of not less than 12 months.

“Distribution Date” means the date determined in accordance with the rules and
procedures established by the Plan Administrator.

“Distribution Option” means the four distribution options which are available
under the Plan, consisting of the Retirement Distribution Option, the In-Service
Distribution Option, the Flexible Distribution Option and the Deferred Board
Remuneration Option.

-4-

--------------------------------------------------------------------------------



“Distribution Option Account(s)” means, with respect to a Participant, the
Retirement Distribution Account, the In-Service Distribution Account, the
Flexible Distribution Account and/or the Deferred Board Remuneration Account
established on the books of account of the Company, pursuant to Section 5.1.

“Earnings Crediting Options” means the deemed investment options selected by the
Participant from time to time pursuant to which deemed earnings are credited to
the Participant’s Distribution Option Accounts.

“Effective Date” means January 1, 2005.

“Eligible Employee” means (1) an Employee who is a member of a group of selected
management and/or highly compensated Employees of the Company and who is
designated by the Plan Administrator as eligible to participate in the Plan, or
(2) each Employee who, as of the Transfer Date, was eligible to participate in a
Prior Plan.

“Employee” means any individual employed by the Company on a regular, full-time
basis (in accordance with the personnel policies and practices of the Company),
including citizens of the United States employed outside of their home country
and resident aliens employed in the United States; provided, however, that to
qualify as an “Employee” for purposes of the Plan, the individual must be a
member of a group of “key management or other highly compensated employees”
within the meaning of Sections 201, 301 and 401 of the Employee Retirement
Income Security Act of 1974, as amended; provided further, that the following
individuals shall not be “Employees:” (1) individuals who are not classified by
the Company as its employees, even if they are retroactively recharacterized as
employees by a third party or the Company; (2) individuals for whom the Company
does not report wages on Form W-2 or who are not on an employee payroll of the
Company; or (3) individuals who have entered into an agreement with the Company
which excludes them from participation in employee benefit plans of the Company
(whether or not they are treated or classified as employees for certain
specified purposes that do not include eligibility in the Plan).

“Employer” means Brandywine Realty Trust and its Affiliates.

“Employer Stock Fund” means a hypothetical investment fund consisting entirely
of Shares.

“Enrollment Agreement” means the authorization form which an Eligible Employee
or Trustee files with the Plan Administrator to participate in the Plan.

“Excess Bonus” means that portion of a Compensation Deferral as defined in
Section 4.6.

“Flexible Distribution Account” means the account maintained for a Participant
to which Share Awards, Performance-Based Compensation and Compensation Deferrals
are credited pursuant to the Flexible Distribution Option; provided that, a
Participant may designate up to five Flexible Distribution Accounts (i.e.,
Flexible Distribution Accounts #1, #2, #3, #4 and #5) with different specified
payment dates.

-5-

--------------------------------------------------------------------------------



“Flexible Distribution Option” means the Distribution Option pursuant to which
benefits are payable in accordance with Section 7.4.

“In-Service Distribution Account” means the account maintained for a Participant
to which Compensation Deferrals are credited pursuant to the In-Service
Distribution Option.

“In-Service Distribution Option” means the Distribution Option pursuant to which
benefits are payable in accordance with Section 7.2.

“Matching Contributions” are contributions credited to the Participant’s
Retirement Distribution Account by the Company pursuant to Section 4.3.

“Offeree” means an individual designated by the Plan Administrator who has
received a written offer of employment from the Company and would be an Eligible
Employee upon commencement of employment with the Company.

“Participant” means an Eligible Employee or Trustee who has filed a completed
and executed Enrollment Agreement with the Plan Administrator or its designee
and is participating in the Plan in accordance with the provisions of Article 4.
In the event of the death or incompetency of a Participant, the term shall mean
his personal representative or guardian. An individual shall remain a
Participant until that individual has received full distribution of any amount
credited to the Participant’s Distribution Option Account(s).

“Performance-Based Compensation” means, for any Eligible Employee, Compensation
or a Share Award that constitutes “performance-based compensation” within the
meaning of Q&A 22 of IRS Notice 2005-1, or such other guidance under the AJCA,
that is payable with respect to a Performance Period, as determined by the Plan
Administrator.

“Performance Period” means a period of at least 12 months during which a
Participant may earn Performance-Based Compensation.

“Plan” means the Brandywine Realty Trust Executive Deferred Compensation Plan,
as amended from time to time.

“Plan Administrator” means the Committee.

“Plan Year” means the 12-month period beginning on each January 1 and ending on
the following December 31.

“Prior Plan” means each of (1) the Prentiss Properties Executive Choice Share
Deferral Plan, (2) the Prentiss Properties Executive Choice Deferred
Compensation Plan, (3) the Prentiss Properties Executive Choice Deferred
Compensation Plan for Trustees, and (4) the Prentiss Properties Executive Choice
Share Deferral Plan for Trustees and such other legacy deferred compensation
arrangements as are designated as a Prior Plan by the Plan Administrator.

“Prior Plan Sub-Account” means the portion of an Eligible Employee’s Account
attributable to amounts rolled over to the Plan from a Prior Plan as described
in Section 4.1(e).

-6-

--------------------------------------------------------------------------------



“Profit Sharing Contributions” are contributions credited to the Participant’s
Retirement Distribution Account by the Company, based on a percentage, as
determined each year by the Company, of the Participant’s Compensation in excess
of the Compensation Limit. To the extent that a contribution is not deemed to be
a Profit Sharing Contribution, it will be considered Compensation classified as
a bonus for purposes of the Plan.

“Re-Deferral Election” means an election to change the form and commencement
date of payment with respect to all or a portion of a Distribution Option
Account by filing an election change consistent with the requirements of the
AJCA. The Plan Administrator reserves the right to and discretion to reject and
disallow a Re-Deferral Election for any reason and at any time. A Re-Deferral
Election as to a Distribution Option Account: (1) may not accelerate the first
or last scheduled payment date with respect to such Distribution Option Account;
(2) will not be effective as to any payment from such Distribution Option
Account scheduled to be made within 12 months of the Re-Deferral Election; and
(3) other than a Re-Deferral Election made in connection with a Participant
becoming Disabled or dying, the first payment to which such Re-Deferral Election
applies must be deferred by at least five (5) years from the originally
scheduled payment date. A change to the form and commencement date of payment
pursuant to Section 7.6 shall not be deemed a Re-Deferral Election.

“Retirement” means the termination of the Participant’s Service with the
Employer (for reasons other than death) at or after age 55.

“Retirement Distribution Account” means the Account maintained for a Participant
to which Share Awards, Performance-Based Compensation, Compensation Deferrals,
Matching Contributions, Additional Company Contributions, Profit Sharing
Contributions, and Supplemental Profit Sharing Contributions are credited
pursuant to the Retirement Distribution Option.

“Retirement Distribution Option” means the Distribution Option pursuant to which
benefits are payable in accordance with Section 7.1.

“Service” means the period of time during which an employment relationship
exists between an Employee and the Company, including any period during which
the Employee is on an approved leave of absence, whether paid or unpaid.
“Service” also includes employment with an Affiliate if an Employee transfers
directly between the Company and the Affiliate.

“Share” means a common share of beneficial interest, $.01 par value per share,
of Brandywine Realty Trust.

“Share Award” means Shares subject to an award under the terms of the Brandywine
Realty Trust Amended and Restated 1997 Long-Term Incentive Plan (as amended from
time to time) (including the Brandywine Realty Trust 2006 Long-Term
Outperformance Compensation Program (as amended from time to time)), or any
other equity based compensation plan, program or arrangement sponsored by the
Company, as determined by the Plan Administrator.

-7-

--------------------------------------------------------------------------------



“Supplemental Profit Sharing Contributions” are contributions credited to the
Retirement Distribution Account of certain Participants by the Company pursuant
to Section 4.5.

“Termination Date” means the date of termination of a Participant’s Service with
the Employer, determined without reference to any compensation continuing
arrangement or severance benefit arrangement that may be applicable.

“Trustee” means a member of the Board who receives remuneration payable for
services as a member of the Board.

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

-8-

--------------------------------------------------------------------------------



ARTICLE 3

ADMINISTRATION OF THE PLAN AND DISCRETION

3.1. The Committee, as Plan Administrator, shall have full power and authority
to interpret the Plan, to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration of
the Plan and to make any other determinations and to take any other such actions
as it deems necessary or advisable in carrying out its duties under the Plan.
All action taken by the Plan Administrator arising out of, or in connection
with, the administration of the Plan or any rules adopted thereunder, shall, in
each case, lie within its sole discretion, and shall be final, conclusive and
binding upon the Company, the Board, all Employees and Trustees, all
Beneficiaries and all persons and entities having an interest therein. The
Committee, may, however, delegate to any person or entity any of its powers or
duties under the Plan. To the extent of any such delegation, the delegate shall
become the Plan Administrator responsible for administration of the Plan, and
references to the Plan Administrator shall apply instead to the delegate. Any
action by the Committee assigning any of its responsibilities to specific
persons who are all trustees, officers, or employees of the Company shall not
constitute delegation of the Committee’s responsibility but rather shall be
treated as the manner in which the Committee has determined internally to
discharge such responsibility.

3.2. The Plan Administrator shall serve without compensation for its services
unless otherwise determined by the Board. All expenses of administering the Plan
shall be paid by the Company.

3.3. The Company shall indemnify and hold harmless the Plan Administrator from
any and all claims, losses, damages, expenses (including counsel fees) and
liability (including any amounts paid in settlement of any claim or any other
matter with the consent of the Board) arising from any act or omission of such
member, except when the same is due to gross negligence or willful misconduct.

3.4. Any decisions, actions or interpretations to be made under the Plan by the
Company, the Board or the Plan Administrator shall be made in its respective
sole discretion, not as a fiduciary and need not be uniformly applied to
similarly situated individuals and shall be final, binding and conclusive on all
persons interested in the Plan.

-9-

--------------------------------------------------------------------------------



ARTICLE 4

PARTICIPATION

4.1. Election to Participate.

(a) Timing of Election to Participate. Any Eligible Employee or Trustee may
enroll in the Plan effective as of the first day of a Plan Year by filing a
completed and fully executed Enrollment Agreement with the Plan Administrator by
a date set by the Plan Administrator.

(i) Base Salary/Board Remuneration. With respect to the deferral of Compensation
that is classified by the Company as base salary or the deferral of Board
Remuneration, an executed Enrollment Agreement must be filed by December 31 of
the Plan Year preceding the Plan Year in which such base salary or Board
Remuneration is to be earned, or such earlier time as may be established by the
Plan Administrator.

(ii) Bonus.

(A) With respect to the deferral of Compensation that is classified by the
Company as bonus, an executed Enrollment Agreement must be filed by December 31
of the Plan Year preceding the Plan Year in which such bonus is earned, or such
earlier time as may be established by the Plan Administrator.

(B) The Board may, as a condition of a bonus award, require that it be deferred
under the Plan and may prescribe vesting and investment provisions with respect
to such award, and may establish separate deadlines by which Enrollment
Agreements may be filed with respect to such an award.

(iii) Performance-Based Compensation. With respect to the deferral of
Performance-Based Compensation, an executed Enrollment Agreement must be filed
no later than six months prior to the end of the Performance Period during which
such Performance-Based Compensation is earned, subject to such other
administrative rules, procedures and earlier deadlines as may be set by the Plan
Administrator and communicated with reasonable advance notice to Eligible
Employees.

(iv) Share Awards. With respect to the deferral of a Share Award that does not
qualify as Performance-Based Compensation, an executed Enrollment Agreement must
be filed no later than 30 days following the date such Share Award is granted,
and in no event later than twelve months before the first scheduled vesting date
of such Share Award, subject to such other administrative rules, procedures and
earlier deadlines as may be set by the Plan Administrator and communicated with
reasonable advance notice to Eligible Employees.

-10-

--------------------------------------------------------------------------------



(v) Revocation of Election. Elections to defer Compensation, Performance-Based
Compensation, Share Awards and Board Remuneration earned after December 31, 2005
are irrevocable at the end of the election period established by the Plan
Administrator, provided that, the Plan Administrator in its sole discretion, may
accept revocations of elections up to December 31 of the calendar year in which
the Participant files a deferral election.

(b) Amount of Deferral. Pursuant to said Enrollment Agreement, the Eligible
Employee or Trustee shall irrevocably elect the percentages by which (as a
result of payroll deduction) an amount equal to any whole percentage of the
Participant’s Compensation, Performance-Based Compensation, Share Award or Board
Remuneration will be deferred. Up to 85 percent (85%) of base salary, 100
percent (100%) of bonus, 100 percent (100%) of Performance-Based Compensation,
100 percent (100%) of a Share Award, and one hundred percent (100%) of Board
Remuneration may be deferred; provided however, that deferrals will be made
after required non-deferrable payroll tax deductions and any deductions elected
by the Participant (including, but not limited to, deductions for payment of
health insurance premiums). The Plan Administrator may establish minimum amounts
that may be deferred under this Section 4.1 and may change such standards from
time to time. Any such limit shall be communicated by the Plan Administrator to
the Participants prior to the commencement of a Plan Year.

(c) Accounts to Which Amounts Credited. Pursuant to said Enrollment Agreement,
the Eligible Employee shall elect the Distribution Option Accounts to which such
amounts will be credited, and shall provide such other information as the Plan
Administrator shall require. Board Remuneration will only be credited to the
Deferred Board Remuneration Account.

(d) Form of Distribution from Accounts. The first Enrollment Agreement filed by
an Eligible Employee must set forth the Participant’s election as to the time
and manner of distribution from the In-Service Distribution Account and Flexible
Distribution Account, as appropriate. The first Enrollment Agreement filed by an
Eligible Employee must set forth the time and manner of distribution with
respect to amounts credited to the Retirement Distribution Account. Subsequent
Enrollment Agreements must also set forth the Participant’s election as to the
time and form of distribution from each additional Flexible Distribution Account
and In-Service Distribution Account first established pursuant to such
Enrollment Agreement; provided, however, that no deferral election amounts will
be creditable to the In-Service Distribution Account for amounts deferred on and
after January 1, 2007. The first Enrollment Agreement filed by a Trustee must
set forth the manner of distribution with respect to amounts credited to the
Deferred Board Remuneration Account. Notwithstanding the foregoing, the manner
of distribution for all amounts invested in the Employer Stock Fund as of April
1, 2007, and all amounts attributable to a deferral election effective on and
after January 1, 2007 and invested in the Employer Stock Fund, shall be in the
form of Shares (and cash for fractional Shares).

-11-

--------------------------------------------------------------------------------



(e) Prior Plan Accounts. Notwithstanding anything herein to the contrary, the
balance of each Prior Plan Sub-Account as of the Transfer Date shall include the
portion of such Prior Plan Participant’s account under the Prior Plan that was
rolled over into the Plan as of the Transfer Date. Amounts rolled over from the
Prior Plan to the Plan shall be deemed invested in the Earnings Crediting Option
as determined by the Plan Administrator as the appropriate successor investment
fund on the date those amounts are credited to the Prior Plan Sub-Account, based
on the deemed investment of such amounts under the applicable Prior Plan
immediately prior to the Transfer Date. Amounts in a Prior Plan Sub-Account
shall be distributed to the Participant in accordance with the election or
elections the Eligible Employee has made under the applicable Prior Plan with
respect to such amounts.

4.2. Special Rules for Filing of Elections.

(a) New Hires and Offerees. The Plan Administrator may, in its discretion,
permit an Employee or Offeree who becomes an Eligible Employee to enroll in the
Plan for the Plan Year in which the Employee or Offeree became an Eligible
Employee, or a subsequent Plan Year, by filing a completed and fully executed
Enrollment Agreement, in accordance with Section 4.1, prior to or as soon as
practicable after the date the Employee or Offeree becomes an Eligible Employee
but, in any event, not later than 30 days after such date. Notwithstanding the
foregoing, however, any election by an Eligible Employee to defer Share Awards,
Compensation and Performance-Based Compensation pursuant to this Section 4.2(a)
shall apply only to Share Awards, Compensation and Performance-Based
Compensation earned by or awarded to the Eligible Employee after the date on
which such Enrollment Agreement is filed.

(b) Promotions. The Plan Administrator may, in its discretion, permit an
Employee who first becomes an Eligible Employee after the beginning of a Plan
Year due to a promotion, to enroll in the Plan for that Plan Year by filing a
completed and fully executed Enrollment Agreement, in accordance with Section
4.1, as soon as practicable following the date the Employee becomes an Eligible
Employee but, in any event, not later than 30 days after such date.
Notwithstanding the foregoing, however, any election by an Eligible Employee to
defer Share Awards, Compensation and Performance-Based Compensation pursuant to
this Section 4.2(b) shall apply only to Share Awards, Compensation and
Performance-Based Compensation earned by or awarded to the Eligible Employee
after the date on which such Enrollment Agreement is filed.

(c) New Trustees. A Trustee whose election as a member of the Board first
becomes effective in a Plan Year may enroll in the Plan for that Plan Year by
filing a completed and fully executed Enrollment Agreement, in accordance with
Section 4.1, as soon as practicable following the effective date of such
Trustee’s election but, in any event, not later than 30 days after the effective
date of such election. Notwithstanding the foregoing, however, any election by a
Trustee to defer Board Remuneration pursuant to this Section 4.2 shall apply
only to such Board Remuneration earned by the Trustee after the date on which
such Enrollment Agreement is filed.

-12-

--------------------------------------------------------------------------------



4.3. Matching Contributions.

(a) If: (1) the dollar amount of the matching contributions under the Brandywine
Realty Trust 401(k) Profit Sharing Plan for the Plan Year was limited due to the
application of the provisions of Section 401(m) of the Code; (2) the percentage
of the Participant’s Compensation that could be deferred under the Brandywine
Realty Trust 401(k) Profit Sharing Plan was limited to an amount less than 10%
(or such other percentage that may become effective after the Effective Date)
because of other Code limitations; or (3) to the extent that a Participant’s
compensation for purposes of the Brandywine Realty Trust 401(k) Profit Sharing
Plan is reduced to an amount that is below the Compensation Limit in any Plan
Year by reason of deferrals made under this Plan (regardless of whether, prior
to reduction, it was in excess of such limitation), a Matching Contribution
shall be contributed under the Plan equal to the amount of matching
contributions that would have been made to the Brandywine Realty Trust 401(k)
Profit Sharing Plan but for such limitations, but only if and to the extent the
Participant has deferred additional amounts of Compensation to the Plan at least
equal to the amount that would have been required to have been deferred under
the Brandywine Realty Trust 401(k) Profit Sharing Plan in order to support such
additional matching contributions in the absence of such limitations.

(b) In its discretion, the Company may make Matching Contributions, which, if
made, shall be credited to a Participant’s Retirement Distribution Account.
equal to the matching contributions which would have been made on behalf of the
Participant under the Brandywine Realty Trust 401(k) Profit Sharing Plan but for
statutory limitations. Generally, the Matching Contribution shall be equal to
the “matching percentage” (30%, as of the Effective Date) set forth in the
Brandywine Realty Trust 401(k) Profit Sharing Plan, multiplied by a specified
percentage (10%, as of the Effective Date) of the Participant’s Compensation in
excess of the Compensation Limit that is deferred under Section 4.1 or 4.2(a) or
(b), as applicable.

4.4. Profit Sharing Contributions. The Company shall credit to each
Participant’s Retirement Distribution Account a Profit Sharing Contribution.
Profit Sharing Contributions will be credited as frequently as determined by the
Plan Administrator.

4.5. Supplemental Profit Sharing Contributions. To the extent that a
Participant’s compensation for purposes of the Brandywine Realty Trust 401(k)
Profit Sharing Plan is reduced to an amount that is below the Compensation Limit
in any Plan Year by reason of deferrals made under this Plan (regardless of
whether, prior to reduction, it was in excess of such limitation), a
Supplemental Profit Sharing Contribution will be credited to the Retirement
Distribution Account of such Participant, at least annually, equal to the
specified profit sharing percentage for the applicable Plan Year, multiplied by
the excess, if any, of (a) the lesser of (i) the Participant’s Compensation or
(ii) the Compensation Limit over (b) the amount of the Participant’s
compensation that is taken into account under the Brandywine Realty Trust 401(k)
Profit Sharing Plan.

-13-

--------------------------------------------------------------------------------



4.6. Additional Company Contributions.

(a) If, pursuant to Section 4.1 or 4.2, a Participant (other than a Participant
who is a Trustee) elects to defer receipt of 25% of his annual bonus (if any),
which may or may not qualify as Performance-Based Compensation, and deems that
such deferral be invested in the Employer Stock Fund, then, with respect to any
part of such bonus in excess of 25% that is deferred and invested in the
Employer Stock Fund (“Excess Bonus”), an Additional Company Contribution equal
to a specified percentage (15% as of the Effective Date) of the Excess Bonus
shall be contributed to such Participant’s Retirement Distribution Account and
deemed invested in the Employer Stock Fund. Notwithstanding the preceding
provisions of this Section 4.6(a), if the Committee determines in its sole
discretion that a Participant has met the Brandywine Realty Trust target
shareholding requirements, to the extent that such a Participant elects to defer
receipt of his annual bonus and deems that such deferral be invested in the
Employer Stock Fund, which deferral shall also be referred to as “Excess Bonus”
for purposes of the Plan, an Additional Company Contribution equal to a
specified percentage (15% as of the Effective Date) of such Excess Bonus shall
be contributed to such Participant’s Retirement Distribution Account and deemed
invested in the Employer Stock Fund.

(b) The Excess Bonus and associated Additional Company Contribution shall not be
subject to Participant investment direction for two years from the date of
crediting; provided, however, that Excess Bonus and associated Additional
Company Contributions shall not be subject to Participant investment direction
on and after April 1, 2007. Prior to April 1, 2007, if, prior to the expiration
of two years from the date on which the Excess Bonus and Additional Company
Contribution are credited, (1) the Participant directs that all or a portion of
the Excess Bonus or the associated Additional Company Contribution be deemed
invested in an Earnings Crediting Option other than the Employer Stock Fund or
(2) the Participant receives a distribution pursuant to Article 10, any portion
of which consists of all or a portion of such Excess Bonus or Additional Company
Contribution, then the Participant shall forfeit all of such Additional Company
Contribution.

-14-

--------------------------------------------------------------------------------



ARTICLE 5

DISTRIBUTION OPTION ACCOUNTS

5.1. Distribution Option Accounts. The Plan Administrator shall establish and
maintain separate Distribution Option Accounts with respect to a Participant. A
Participant’s Distribution Option Accounts shall consist of the Retirement
Distribution Account, one or more In-Service Distribution Accounts, one or more
Flexible Distribution Accounts and/or a Deferred Board Remuneration Account, as
applicable. The amount of Compensation, Performance-Based Compensation and Board
Remuneration, and Shares subject to a Share Award, deferred pursuant to Section
4.1 or Section 4.2 shall be credited by the Company to the Participant’s
Distribution Option Accounts, in accordance with the Distribution Option
irrevocably elected by the Participant in the Enrollment Agreement, as soon as
reasonably practicable following the close of the payroll period, bonus payment
date, or, in the case of Trustees, the regularly scheduled payment date, or, in
the case of Share Awards, the vesting date, for which the deferred Compensation,
Performance-Based Compensation, Board Remuneration and Share Awards would
otherwise be payable or vested, as determined by the Plan Administrator in its
sole discretion. Any amount once taken into account as Compensation,
Performance-Based Compensation or Board Remuneration for purposes of this Plan
shall not be taken into account thereafter. Matching Contributions, Additional
Company Contributions, Profit Sharing Contributions, and Supplemental Profit
Sharing Contributions, when credited, as determined by the Plan Administrator in
its sole discretion, are credited only to the Retirement Distribution Account.
The Participant’s Distribution Option Accounts shall be reduced by the amount of
payments or Share distributions made by the Company to the Participant or the
Participant’s Beneficiary pursuant to this Plan.

5.2. Earnings on Distribution Option Accounts.

(a) General. A Participant’s Distribution Option Accounts shall be credited with
earnings in accordance with the Earnings Crediting Options elected by the
Participant from time to time. Participants may allocate their Retirement
Distribution Account, each of their In-Service Distribution Accounts, each of
their Flexible Distribution Accounts and/or their Deferred Board Remuneration
Account among the Earnings Crediting Options available under the Plan only in
whole percentages of not less than five percent (5%); provided, however, that
the portion of a Participant’s Distribution Option Account that is attributable
to a Share Award shall only be invested in the Employer Stock Fund. The Company
reserves the right, on a prospective basis, to add or delete Earnings Crediting
Options.

(b) Investment Options.

(i) Investment Performance. The deemed rate of return, positive or negative,
credited under each Earnings Crediting Option is based upon the actual
investment performance of (A) the Employer Stock Fund, (B) the corresponding
investment portfolios of the EQ Advisers Trust, open-end investment management
companies under the Investment Company Act of 1940, as amended from time to
time, or (C) such other investment fund(s) as the Company may designate from
time to time, and shall equal the total return of such investment fund net of
asset based charges, including, without limitation, money management fees, fund
expenses and mortality and expense risk insurance contract charges.

-15-

--------------------------------------------------------------------------------



(ii) Dividends. Dividends creditable to deferral amounts and Share Awards
invested in the Employer Stock Fund shall be treated as a separate arrangement
subject to the provisions of Appendix A.

5.3. Earnings Crediting Options. Notwithstanding that the rates of return
credited to Participants’ Distribution Option Accounts under the Earnings
Crediting Options are based upon the actual performance of the investment
options specified in Section 5.2, or such other investment funds as the Company
may designate, the Company shall not be obligated to invest any Compensation,
Performance-Based Compensation or Board Remuneration deferred by Participants
under this Plan, Matching Contributions, Additional Company Contributions,
Profit Sharing Contributions, Supplemental Profit Sharing Contributions, or any
other amounts, in such portfolios or in any other investment funds.

5.4. Changes in Earnings Crediting Options.

(a) General. Except as otherwise provided in Section 5.4(b) below, a Participant
may change the Earnings Crediting Options to which his Distribution Option
Accounts are deemed to be allocated subject to such rules as may be determined
by the Plan Administrator, provided that except as the Plan Administrator may
otherwise determine in light of legal restrictions on changes, the frequency of
permitted changes shall not be less than four times per Plan Year. Each such
change may include (a) reallocation of the Participant’s existing Accounts in
whole percentages of not less than five percent (5%), and/or (b) change in
investment allocation of amounts to be credited to the Participant’s Accounts in
the future, as the Participant may elect. The effect of a Participant’s change
in Earnings Crediting Options shall be reflected in the Participant’s Accounts
as soon as reasonably practicable following the Plan Administrator’s receipt of
notice of such change, as determined by the Plan Administrator in its sole
discretion.

(b) Employer Stock Fund Changes. For deferral elections effective on and after
January 1, 2007, amounts or Share Awards deferred and invested in the Employer
Stock Fund may not be reallocated to any other Earnings Crediting Option and
shall instead remain invested in the Employer Stock Fund until distributed. For
amounts deferred prior to January 1, 2007, (i) a Participant may change the
Earnings Crediting Option to which the portions of his Distribution Option
Accounts are invested in the Employer Stock Fund subject to such rules as may be
determined by the Plan Administrator, (ii) provided that such reallocation
election is received on or prior to March 31, 2007, and (iii) further provided
that such deferral amounts that remain invested in the Employer Stock Fund as of
April 1, 2007 may not be reallocated thereafter to any other Earnings Crediting
Option and shall instead remain invested in the Employer Stock Fund until
distributed.

-16-

--------------------------------------------------------------------------------



5.5. Valuation of Accounts. Except as otherwise provided in Section 5.7, the
value of a Participant’s Distribution Option Accounts as of any date shall equal
the amounts theretofore credited to such Accounts, including any earnings
(positive or negative) deemed to be earned on such Accounts in accordance with
Section 5.2 and Section 5.4 through the day preceding such date, less the
amounts theretofore deducted from such Accounts.

5.6. Statement of Accounts. The Plan Administrator shall provide to each
Participant, not less frequently than quarterly, a statement in such form as the
Plan Administrator deems desirable for setting forth the balance standing to the
credit of each Participant in each of his Distribution Option Accounts.

5.7. Distributions from Accounts. Any distribution made to or on behalf of a
Participant from one or more of his Distribution Option Accounts in an amount
which is less than the entire balance of any such Account shall be made pro rata
from each of the Earnings Crediting Options to which such Account is then
allocated. For purposes of any provision of the Plan relating to distribution of
benefits to Participants or Beneficiaries, the value of a Participant’s
Distribution Option Accounts shall be determined as of a date as soon as
reasonably practicable preceding the distribution date, as determined by the
Plan Administrator in its sole discretion. In the case of any benefit payable in
the form of a cash lump sum, the value of a Participant’s Distribution Option
Accounts, as determined pursuant to this Section 5.7, shall be distributed. In
the case of any benefit payable in the form of annual installments, as of any
payment date, the amount of each installment payment shall be determined as the
quotient of (a) the value of the Participant’s Distribution Option Account
subject to distribution, as determined pursuant to this Section 5.7, divided by
(b) the number of remaining annual installments immediately preceding the
payment date. In the case of any benefit attributable to a deferral that was
effective on or after January 1, 2007, or in the case of any benefit
attributable to a deferral effective prior to January 1, 2007 and invested in
the Employer Stock Fund as of April 1, 2007, such benefit shall only be payable
in the form of Shares (and cash for fractional Shares).

5.8. Small Benefit Cash-Out. If a Participant or Beneficiary becomes eligible
for a distribution in accordance with the provisions of Sections 7.1(b), 7.2(b),
7.4(c), 8.1 or 9.1, relating to payments following termination of Service,
Disability or death, the Plan Administrator reserves the right to cash out such
Participant or Beneficiary as soon as administratively practicable (but not
later than required by the AJCA) following such Participant’s termination of
Service, Disability or death, if the value of the Participant’s Distribution
Option Accounts does not exceed $10,000, or such higher amount as may be
permitted under the AJCA.

-17-

--------------------------------------------------------------------------------



ARTICLE 6

DISTRIBUTION OPTIONS

6.1. Election of Distribution Option. In the first completed and fully executed
Enrollment Agreement filed with the Plan Administrator, a Participant shall
elect the time and manner of payment in accordance with Section 4.1(d).
Annually, the Participant shall allocate his or her deferrals between the
Distribution Options in increments of ten percent (10%); provided that,
deferrals of Board Remuneration shall automatically be allocated to the Deferred
Board Remuneration Account.

6.2. Retirement Distribution Option. Subject to Section 7.1, distribution of the
Participant’s Retirement Distribution Account, if any, shall commence not
earlier than the thirteenth month following the Participant’s Retirement.

6.3. In-Service Distribution Option. Subject to Section 7.2, the Participant’s
In-Service Distribution Account shall be distributed commencing in the year
elected by the Participant in the Enrollment Agreement pursuant to which such
In-Service Distribution Account was established. A Participant shall not be
entitled to allocate any deferrals to an In-Service Distribution Account for the
two Plan Years preceding the Plan Year which includes the date on which such
Account is to be distributed and such additional deferrals shall instead be
allocated to the Retirement Distribution Account. Notwithstanding the foregoing,
for deferral elections effective on and after January 1, 2007, a Participant
shall not be entitled to allocate any deferrals to an In-Service Distribution
Account.

6.4. Deferred Board Remuneration Option. Subject to Section 7.3, distribution of
the Participant’s Deferred Board Remuneration Account, if any, shall commence
following the Participant’s termination of service as a Trustee.

6.5. Flexible Distribution Option. Subject to Section 7.4, each of the
Participant’s Flexible Distribution Accounts shall be distributed commencing in
the year elected by the Participant in the Enrollment Agreement pursuant to
which such Flexible Distribution Account was established; provided, however,
such distribution shall not be prior to the third Plan Year beginning after the
Plan Year in which the first deferral election is made with regard to that
Flexible Distribution Account.

-18-

--------------------------------------------------------------------------------



ARTICLE 7

BENEFITS TO PARTICIPANTS

7.1. Benefits Under the Retirement Distribution Option. Benefits under the
Retirement Distribution Option shall be paid to a Participant as follows:

(a) Benefits Upon Retirement.

(i) General. In the case of a Participant whose Service with the Employer
terminates on account of his Retirement, the Participant’s Retirement
Distribution Account shall be distributed in one of the following methods, as
elected by the Participant in writing either in the Enrollment Agreement or in a
separate election made in accordance with Section 7.1(b): (x) in a lump sum; (y)
in annual installments over 5, 10, 15 or 20 years; or (z) by any other formula
that is mathematically derived and is acceptable to the Plan Administrator.

(ii) Time of Payment. Any benefit payable in accordance with this paragraph
shall be paid or commence, as elected by the Participant in accordance with this
Section 7.1, at any time following Retirement, but not earlier than the
thirteenth month following the Participant’s Retirement. The valuation and
timing of payments shall be subject to administrative processes prescribed by
the Plan Administrator.

(iii) Default Form and Time of Payment. Unless elected otherwise in accordance
with Section 7.1(a), the default form of payment of a Participant’s Retirement
Distribution Account shall be a lump sum (including Shares for applicable
amounts under the Employer Stock Fund) paid on the Distribution Date next
following the thirteenth month following the Participant’s Retirement.

(b) Benefits Upon Termination of Employment. If a Participant’s Service with the
Employer terminates prior to the earliest date on which the Participant is
eligible for Retirement (other than due to death or becoming Disabled), the
Participant’s Retirement Distribution Account will be distributed in a lump sum
(including Shares for applicable amounts under the Employer Stock Fund) at the
earliest Distribution Date that is not earlier than the thirteenth month
following the Participant’s Termination Date. Within the 30-day period following
the Participant’s Termination Date, the Participant may elect to change the form
and commencement date of payment of the Participant’s Retirement Distribution
Account by making a Re-Deferral Election. Limitations on the form and
commencement date under a Re-Deferral Election shall be determined by the Plan
Administrator in its sole discretion.

(c) Changes in Distribution Elections. A Participant may elect to change the
form and commencement date of payment of the Participant’s Retirement
Distribution Account by filing a Re-Deferral Election. Effective after December
31, 2006, a Participant may continue to elect to re-defer receipt of his
Retirement Distribution Account that was the subject of an earlier Re-Deferral
Election by submitting a new Re-Deferral Election. Limitations on the form and
commencement date under a Re-Deferral Election shall be determined by the Plan
Administrator in its sole discretion

-19-

--------------------------------------------------------------------------------



(d) Forfeiture. If a Participant terminates Service, other than due to
Retirement, Disability or death, prior to being credited with five (5) years of
service, as determined pursuant to the terms of the Brandywine Realty Trust
401(k) Profit Sharing Plan, all or a portion of the Participant’s Retirement
Distribution Account attributable to Matching Contributions, and, on and after
December 19, 2006, Supplemental Profit Sharing Contributions, shall be
forfeited, as follows:

 

Termination Prior to
Completion of Year

 

Portion Forfeited

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1

 

100%

2

 

  80%

3

 

  50%

7.2. Benefits Under the In-Service Distribution Option. Benefits under the
In-Service Distribution Option shall be paid to a Participant as follows:

(a) In-Service Distributions. In the case of a Participant who continues in
Service with the Employer, the Participant’s In-Service Distribution Account
shall be paid to the Participant commencing in, but not later than January 31 of
the Plan Year irrevocably elected by the Participant in the Enrollment Agreement
pursuant to which such In-Service Distribution Account was established, which
may be no earlier than the third Plan Year following the end of the last Plan
Year in which deferrals are to be credited to the In-Service Distribution
Account, in one lump sum or in annual installments payable over 2, 3, 4, or 5
years.

(i) Any lump sum benefit payable in accordance with this paragraph shall be paid
in, but not later than January 31 of, the Plan Year elected by the Participant
in accordance with Section 6.3

(ii) Annual installment payments, if any, shall commence in, but not later than
January 31 of, the Plan Year elected by the Participant in accordance with
Section 6.3.

(b) Benefits Upon Termination of Employment. In the case of a Participant whose
Service with the Employer terminates before the calendar year in which the
Participant’s In-Service Distribution Account would otherwise be distributed,
other than on account of becoming Disabled or by reason of death,
notwithstanding any prior election in accordance with Section 7.2(a) or (c),
such In-Service Distribution Account shall be distributed in a lump sum
(including Shares for applicable amounts under the Employer Stock Fund) at the
earliest Distribution Date that is not earlier than the thirteenth month
following the Participant’s Termination Date. No later than 30 days following
such Participant’s Termination Date, the Participant may elect to change the
form and commencement date of payment of the Participant’s In-Service
Distribution Account by making a Re-Deferral Election. Limitations on the form
and commencement date under a Re-Deferral Election shall be determined by the
Plan Administrator in its sole discretion.

-20-

--------------------------------------------------------------------------------



(c) Effective after December 31, 2006, a Participant may continue to elect to
re-defer receipt of any of his In-Service Distribution Account that was the
subject of an earlier Re-Deferral Election by submitting a new Re-Deferral
Election. Limitations on the form and commencement date under a Re-Deferral
Election shall be determined by the Plan Administrator in its sole discretion.

7.3. Benefits Under the Deferred Board Remuneration Option.

(a) In General.

(i) Form of Payment. Benefits under the Deferred Board Remuneration Option shall
be paid to a Participant following his termination of service as a Trustee. The
Deferred Board Remuneration Account shall be distributed in one of the following
methods, as elected by the Participant in writing in the Enrollment Agreement:
(x) in a lump sum; (y) in annual installments over 5, 10, 15 or 20 years; or (z)
by any other formula that is mathematically derived and is acceptable to the
Plan Administrator.

(ii) Time of Payment. Any benefit payable in accordance with this paragraph
shall be paid or commence, as elected by the Participant in accordance with this
Section 7.3, at any time following the Participant’s termination of service as a
Trustee, but not earlier than the thirteenth month following such termination of
service. The valuation and timing of payments shall be subject to administrative
processes prescribed by the Plan Administrator.

(iii) Default Form and Time of Payment. Unless elected otherwise in accordance
with this Section 7.3(a), the default form of payment of a Participant’s
Deferred Board Remuneration Account shall be a lump sum (including Shares for
applicable amounts under the Employer Stock Fund) paid on the Distribution Date
next following the thirteenth month following the Participant’s termination of
service as a Trustee.

(b) Changes in Distribution Elections. A Participant may elect to change the
form and commencement date of payment of the Participant’s Deferred Board
Remuneration Account, consistent with Section 7.3(a), by filing a Re-Deferral
Election within the 30-day period following the Participant’s termination of
service as a Trustee. Limitations on the form and commencement date under a
Re-Deferral Election shall be determined by the Plan Administrator in its sole
discretion.

7.4. Benefits Under the Flexible Distribution Account. Benefits under the
Flexible Distribution Option shall be paid to a Participant as follows:

(a) In General. Each of the Participant’s Flexible Distribution Accounts shall
be distributed in one lump sum (including Shares for applicable amounts under
the Employer Stock Fund) not later than January 31 of the Plan Year irrevocably
elected by the Participant in the Enrollment Agreement pursuant to which such
Flexible Distribution Account was established.

-21-

--------------------------------------------------------------------------------



(b) Changes in Distribution Elections. A Participant may elect to change the
form and commencement date of payment of any of the Participant’s Flexible
Distribution Accounts by filing a Re-Deferral Election not later than January 31
of the Plan Year preceding the Plan Year in which the originally elected payment
commencement date occurs. Limitations on the form and commencement date under a
Re-Deferral Election shall be determined by the Plan Administrator in its sole
discretion.

(c) Benefits Upon Termination of Employment. In the case of a Participant whose
Service with the Employer terminates prior to the date on which any of the
Participant’s Flexible Distribution Accounts would otherwise be distributed,
other than on account of death, distribution shall be made at the time elected
by the Participant prior to his Termination Date; provided, however, that the
Participant (or his Beneficiary(ies) in the event of the Participant’s death)
may elect to change the form and commencement date of payment of any of the
Participant’s Flexible Distribution Accounts by making a Re-Deferral Election.
The Participant may elect to change the form and commencement date of payment of
any of the Participant’s Flexible Distribution Accounts by making a Re-Deferral
Election. Limitations on the form and commencement date under a Re-Deferral
Election shall be determined by the Plan Administrator in its sole discretion;
provided that, the Company reserves the right to override the Participant’s
election and distribute any of the Participant’s Flexible Distribution Accounts
in a lump sum not earlier than 13 months following the Termination Date.

7.5 Special Rule for Deferral Elections Made Prior to January 1, 2005. If a
Participant filed an Enrollment Agreement under the Pre-2005 EDCP in 2003 to
defer Compensation classified by the Company as bonus that, if paid, will be
paid in 2005, then to the extent that such Participant becomes entitled to any
such bonus in 2005 and all or any portion of the payment of such bonus is
deferred pursuant to such prior election, such bonus deferrals will be credited
under and subject to the terms of the Plan. Prior to March 15, 2005, the
Participant may elect to modify the amount of such bonus deferrals, and may also
elect to modify the allocation of such bonus deferrals by specifying that a
greater or lesser percentage of such bonus deferrals be credited to the
In-Service Distribution Account or the Retirement Distribution Account, as the
case may be. Furthermore, such bonus deferrals, if any, will be paid in the time
and form elected by such Participant in the first Enrollment Agreement filed
under the Plan prior to March 15, 2005.

7.6. Change in Time and Form of Election Pursuant to Special AJCA Transition
Rules.

(a) To the extent provided by the Plan Administrator, a Participant may, during
the period extending from January 1, 2006 to December 31, 2006, with respect to
all or any portion of his Distribution Option Accounts that is scheduled to be
paid after December 31, 2006 (but not including any Prior Plan Sub-Accounts),
and with respect to all or any portion of his deferrals under the Pre-2005 EDCP
that is scheduled to be paid after December 31, 2006, make new payment elections
(which shall not be considered Re-Deferral Elections) as to the form and timing
of payment of such amounts as may be permitted under this Plan, provided that
(A) following the completion of such new payment election, amounts previously
credited under the Pre-2005 EDCP shall not be treated as subject to the Pre-2005
EDCP, but instead shall be treated as a deferral under this Plan, subject to the
rules of the Plan as in effect as of the Restatement Date, and (B) no portion of
the benefit subject to such an election shall be payable before January 1, 2007.

-22-

--------------------------------------------------------------------------------



(b) To the extent provided by the Plan Administrator, a Participant may, during
the period extending from January 1, 2007 to December 31, 2007, with respect to
all or any portion of his deferrals under this Plan that is scheduled to be paid
after December 31, 2007 (but not including any Prior Plan Sub-Accounts), and
with respect to all or any portion of his deferrals under the Pre-2005 EDCP that
is scheduled to be paid after December 31, 2007, make new payment elections
(which shall not be considered Re-Deferral Elections) as to the form and timing
of payment of such amounts as may be permitted under this Plan, provided that
(A) following the completion of such new payment election, amounts previously
credited under the Pre-2005 EDCP shall not be treated as subject to the Pre-2005
EDCP, but instead shall be treated as a deferral under this Plan, subject to the
rules of the Plan as in effect as of the Restatement Date, and (B) no portion of
the benefit subject to such an election shall be payable before January 1, 2008.

-23-

--------------------------------------------------------------------------------



ARTICLE 8

DISABILITY

8.1. In the event a Participant becomes Disabled, the Participant’s right to
make any further deferrals under this Plan shall terminate as of the date the
Participant terminates due to Disability. The Participant’s Distribution Option
Accounts shall continue to be credited with earnings in accordance with Section
5.2 until such Accounts are fully distributed. Except as to any Distribution
Option Account as to which distributions have already commenced, the
Participant’s Distribution Option Accounts, notwithstanding any election to the
contrary, shall be paid in a lump sum (including Shares for applicable amounts
under the Employer Stock Fund) at the earliest Distribution Date that is not
earlier than the thirteenth month following such Participant’s becoming
Disabled. No later than 30 days following such Participant’s Disability, the
Participant may elect to change the form and commencement date of payment of the
Participant’s Distribution Option Accounts by making a Re-Deferral Election.
Limitations on the form and commencement date under a Re-Deferral Election shall
be determined by the Plan Administrator in its sole discretion.

-24-

--------------------------------------------------------------------------------



ARTICLE 9

SURVIVOR BENEFITS

9.1. Death of Participant Prior to the Commencement of Benefits. In the event of
a Participant’s death prior to the commencement of benefits in accordance with
Article 7, payment of all Distribution Option Accounts shall be made in a lump
sum (including Shares for applicable amounts under the Employer Stock Fund) at
the earliest Distribution Date that is not earlier than the fourteenth month
following the Participant’s death. No later than sixty days following such
Participant’s death, the Beneficiary may elect to change the form and
commencement date of payment of the Participant’s Distribution Option Accounts
by making a Re-Deferral Election. Limitations on the form and commencement date
under a Re-Deferral Election shall be determined by the Plan Administrator in
its sole discretion.

9.2. Death of Participant After Benefits Have Commenced. In the event a
Participant who dies after annual installment benefits payable under Sections
7.1, 7.2 and/or 7.3 has commenced, but before the entire balance of such
Distribution Option Accounts has been paid, any remaining annual installments
shall continue to be paid to the Participant’s Beneficiary at such times and in
such amounts as they would have been paid to the Participant had he survived.

-25-

--------------------------------------------------------------------------------



ARTICLE 10

EMERGENCY BENEFIT

10.1. In the event that the Plan Administrator, upon written request of a
Participant, determines, in its sole discretion, that the Participant has
suffered an Unforeseeable Emergency, the Company shall pay to the Participant
from the Participant’s Distribution Option Account, as soon as practicable
following such determination, an amount necessary to meet such Unforeseeable
Emergency, in a manner consistent with the AJCA, after deduction of any and all
taxes as may be required pursuant to Section 11.10 (the “Emergency Benefit”).
Emergency Benefits shall be paid first from the Participant’s In-Service
Distribution Accounts, if any, to the extent the balance of one or more of such
In-Service Distribution Accounts is sufficient to meet the emergency, in the
order in which such Accounts would otherwise be distributed to the Participant.
If the distribution exhausts the In-Service Distribution Accounts, the Flexible
Distribution Accounts may be accessed and, if necessary, the Retirement
Distribution Account and Deferred Board Remuneration Account may be accessed.
With respect to that portion of any Distribution Option Account which is
distributed to a Participant as an Emergency Benefit in accordance with this
Article 10, no further benefit shall be payable to the Participant under this
Plan. Notwithstanding anything in this Plan to the contrary, a Participant who
receives an Emergency Benefit in any Plan Year shall not be entitled to make any
further deferrals for the remainder of such Plan Year.

-26-

--------------------------------------------------------------------------------



ARTICLE 11

MISCELLANEOUS

11.1. Amendment and Termination. The Plan may be amended, suspended,
discontinued or terminated at any time by the Plan Administrator; provided,
however, that no such amendment, suspension, discontinuance or termination shall
reduce or in any manner adversely affect the rights of any Participant with
respect to benefits that are payable or may become payable under the Plan based
upon the balance of the Participant’s Accounts as of the effective date of such
amendment, suspension, discontinuance or termination.

11.2. Change of Control.

(a) Notwithstanding Section 11.1, in the event of a Change of Control,
Brandywine Realty Trust, or its successor, shall have the discretion, with
respect to amounts standing to the credit of Participants’ Distribution Option
Accounts, to modify and/or completely override Participants’ elections regarding
the timing and/or form of distribution from such Distribution Option Accounts,
including providing for a complete or partial distribution of all amounts due
such Participants in the form of immediate lump sum payments. This Section
11.2(a) shall be applied consistent with and to the extent permitted by the
AJCA.

(b) In the event of a Change of Control in which Shares are converted into cash
or equity, amounts deemed invested in the Employer Stock Fund as of such Change
of Control shall be deemed to be converted in the same manner as Shares;
provided if holders of Shares are given a choice between forms of consideration,
the amounts deemed invested in the Employer Stock Fund as of such Change of
Control shall be deemed converted into that form of consideration chosen by the
majority of the holders of Shares.

11.3. Claims Procedure.

(a) Claim. A person who believes that he is being denied a benefit to which he
is entitled under the Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Plan Administrator, setting forth the
claim.

(b) Claim Decision. Upon receipt of a claim, the Plan Administrator shall advise
the Claimant within ninety (90) days of receipt of the claim whether the claim
is denied. If special circumstances require more than ninety (90) days for
processing, the Claimant will be notified in writing within ninety (90) days of
filing the claim that the Plan Administrator requires up to an additional ninety
(90) days to reply. The notice will explain what special circumstances make an
extension necessary and indicate the date a final decision is expected to be
made.

If the Claimant does not receive a written denial notice or notice of an
extension within ninety (90) days, the Claimant may consider the claim denied
and may then request a review of denial of the claim, as described below.

-27-

--------------------------------------------------------------------------------



If the claim is denied in whole or in part, the Claimant shall be provided a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

(i) The specific reason or reasons for such denial;

(ii) The specific reference to pertinent provisions of this Plan on which such
denial is based;

(iii) A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;

(iv) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and

(v) The time limits for requesting a review under subsection (c) and for review
under subsection (d) hereof.

(c) Request for Review. Within sixty (60) days after the receipt by the Claimant
of the written opinion described above, the Claimant may request in writing that
the Plan Administrator review its determination. The Claimant or his duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Plan
Administrator. If the Claimant does not request a review of the initial
determination within such sixty (60) day period, the Claimant shall be barred
and estopped from challenging the determination.

(d) Review of Decision. Within sixty (60) days after the Plan Administrator’s
receipt of a request for review, it will review the initial determination. After
considering all materials presented by the Claimant, the Plan Administrator will
render a written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Agreement on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Plan Administrator will so notify the Claimant and will
render the decision as soon as possible, but no later than one hundred twenty
(120) days after receipt of the request for review.

11.4. Designation of Benefit. Each Participant may designate a Beneficiary or
Beneficiaries (which Beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant’s death.
Such designation may be changed or canceled at any time without the consent of
any such Beneficiary. Any such designation, change or cancellation must be made
in a form approved by the Plan Administrator and shall not be effective until
received by the Plan Administrator, or its designee. If no Beneficiary has been
named, or the designated Beneficiary or Beneficiaries shall have predeceased the
Participant, the Beneficiary shall be the Participant’s estate. If a Participant
designates more than one Beneficiary, the interests of such Beneficiaries shall
be paid in equal shares, unless the Participant has specifically designated
otherwise.

-28-

--------------------------------------------------------------------------------



11.5. Limitation of Participant’s Right. Nothing in this Plan shall be construed
as conferring upon any Participant any right to continue in Service or to
continue to serve as a Trustee, nor shall it interfere with the rights of the
Company to terminate the employment of any Participant and/or to take any
personnel action affecting any Participant without regard to the effect which
such action may have upon such Participant as a recipient or prospective
recipient of benefits under the Plan. Any amounts payable hereunder shall not be
deemed salary or other compensation to a Participant for the purposes of
computing benefits to which the Participant may be entitled under any other
arrangement established by the Employer for the benefit of its employees.

11.6. No Limitation on Company Actions. Nothing contained in the Plan shall be
construed to prevent the Company from taking any action which is deemed by it to
be appropriate or in its best interest. No Participant, Beneficiary, or other
person shall have any claim against the Company as a result of such action.

11.7. Obligations to Company. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Employer, then the Employer may offset such amount owed to it
against the amount of benefits otherwise distributable. Such determination shall
be made by the Plan Administrator.

11.8. Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer (otherwise
than by will or the laws of descent and distribution), alienate, or otherwise
encumber the Participant’s or Beneficiary’s interest under the Plan. The
Company’s obligations under this Plan are not assignable or transferable, except
to (a) any corporation or partnership which acquires all or substantially all of
the Company’s assets or (b) any corporation or partnership into which the
Company may be merged or consolidated. A Participant’s or Beneficiary’s interest
under the Plan is not assignable or transferable pursuant to a domestic
relations order. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s Beneficiaries, heirs, executors,
administrators or successors in interest.

11.9. Protective Provisions. Each Participant shall cooperate with the Company
by furnishing any and all information requested by the Company in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Company may deem necessary and taking such other relevant action as may
be requested by the Company. If a Participant refuses to cooperate, the Company
shall have no further obligation to the Participant under the Plan, other than
payment to such Participant of the then current balance of the Participant’s
Distribution Option Accounts in accordance with his prior elections.

11.10. Taxes. The Company may make such provisions and take such action as it
may deem appropriate for the withholding of any taxes which the Company is
required by any law or regulation of any governmental authority, whether
Federal, state or local, to withhold in connection with any benefits under the
Plan, including, but not limited to, the withholding of appropriate sums from
any amount otherwise payable to the Participant (or his Beneficiary). Each
Participant, however, shall be responsible for the payment of all individual tax
liabilities relating to any such benefits.

-29-

--------------------------------------------------------------------------------



11.11. Unfunded Status of Plan. The Plan is an “unfunded” plan for tax and
Employee Retirement Income Security Act purposes. This means that the value of a
Participant’s Distribution Option Accounts is based on the value assigned to a
hypothetical bookkeeping account, which is invested in hypothetical shares of
investments funds available under the Plan. As the nature of the investment fund
which forms the “index” or “meter” for the valuation of the bookkeeping account
changes, the valuation of the bookkeeping account changes as well. The amount
owed to a Participant is based on the value assigned to the bookkeeping account.
Brandywine Realty Trust may decide to use a “rabbi trust” to anticipate its
potential Plan liabilities, and it may attempt to have Plan investments mirror
the hypothetical investments deemed credited to the bookkeeping accounts.
However, the liability to pay the benefits is Brandywine Realty Trusts’, and the
assets of the rabbi trust are potentially available to satisfy the claims of
non-participant creditors of Brandywine Realty Trust.

11.12. Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

11.13. Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania, without reference to
the principles of conflict of laws.

11.14. Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.

11.15. Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may read as the plural and the plural as the singular.

11.16. Notice. Any notice or filing required or permitted to be given to the
Plan Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to Brandywine Realty Trust,
401 Plymouth Road, Suite 500, Plymouth Meeting, PA 19462, Attention: Chief
Accounting Officer, or to such other entity as the Plan Administrator may
designate from time to time. Such notice shall be deemed given as to the date of
delivery, or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.

-30-

--------------------------------------------------------------------------------



APPENDIX A

DIVIDENDS

Dividends creditable to deferral amounts and Share Awards invested in the
Employer Stock Fund on and after January 1, 2007 shall either be (A) paid in
cash as soon as administratively practicable following the dividend payment date
if the Participant has made a separate election under an Enrollment Agreement to
receive such dividends in cash, or (B) credited to the Participant’s account and
invested in an Earnings Crediting Option other than the Employer Stock Fund, as
elected by the Participant. The Committee reserves the right, as to the Employer
Stock Fund, to prescribe such other rules regarding the manner in which deemed
dividends are invested or distributed. The dividend election opportunity, as
described in this Appendix A, is intended to constitute a separate deferral
arrangement within the meaning of the AJCA.

-31-

--------------------------------------------------------------------------------